DETAILED ACTION
The present Office action is in response to the Request for Continued Examination (RCE) filed on 18 NOVEMBER 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 8, 9, 15, 16, and 20 have been amended. Claim 21 has been cancelled. No claims have been added. Claims 1-17, 20, and 22 are pending and herein examined.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17, 20, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The claims of the instant application differ from U.S. Patent No. 11,039,165 (hereinafter “Patent ’165”) in that the DMVR of Patent ‘165 is defined by its refinement function in the instant application and the newly added limitation of “wherein the asymmetric bi-predictive merge candidate is a certain type of asymmetric bi-predictive merge candidate” is not present in the independent claims of U.S. Patent No. 11,039,165. However, claim 3 of the instant application defines the merge candidate as being one of a spatial merge candidate, temporal merge candidate, and an alternative temporal motion vector prediction candidate, which are “certain type[s] of asymmetric bi-predictive merge candidate[s].” MPEP § 804(II)(B)(2)(A) states “[t]he specification can be used as a dictionary to learn the meaning of a term in the claim.” Paragraph [00171] provides an example of certain types of merge candidates including “advanced temporal motion vector prediction or the affine merge mode.” These examples are from ¶ [00168], which defines the list of asymmetric merge candidates possible for the certain types of asymmetric merge candidates to be inclusive of “spatial merge candidates, temporal merge candidates, additional merge candidates, ATMVP, STMVP, PMMVD, etc.” For this reason the three types of merge candidates in claim 3 satisfy the “certain type” of asymmetric merge candidate of claim 1 for the purpose of a double patenting rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17, 20, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 2020/0260076 A1 (hereinafter “Patent ‘165”). Although the claims at issue are not identical, they are not patentably distinct from each other because (i) the instant application broadened the definition of the DMVR to its definition in the second to last limitation of each independent claim and (ii) because the “certain type of asymmetric bi-predictive merge candidate” in the instant application is disclosed in at least claim 6 of Patent ‘165. The limitations of claim 6 in Patent ‘165 require the merge candidate to be one of a spatial merge candidate, temporal merge candidate, and alternative temporal motion vector prediction candidate, which are acceptable types of merge candidates defined in the specification. See originally filed specification ¶¶ [00168] and [00171].
The following highlights the differences between claim 1 of the instant application with respect to claim 1 of Patent ‘165:
1. (Currently Amended) A method for coding video data, comprising: constructing a merge motion candidate list for a current video block; determining a merge candidate from the merge motion candidate list; and disabling at least one coding tool, when the merge candidate is an asymmetric bi- predictive merge candidate; wherein different weights indicated by the asymmetric bi-predictive merge candidate are applied to a first prediction block and a second prediction block of the current video block to acquire a final prediction blocky block, wherein the at least one coding tool further includes a weighted prediction, or a bi-directional optical flow that is used to refine prediction blocks of a bi-prediction, and wherein the asymmetric bi-predictive merge candidate is a certain type of asymmetric bi-predictive merge candidate.
As explained above, the “decoder-side motion vector refinement (DMVR)” has been changed to read in the instant application, “weighted prediction, or a bi-directional optical flow that is used to refine prediction blocks of a bi-prediction.” The “weighted prediction […] used to refine prediction blocks of a bi-prediction” functionality is the definition of DMVR and is therefore rejected in view of Patent ‘165. The “bi-directional optical flow” is an alternative to DMVR that renders the limitation broader and therefore still anticipated by Patent ‘165. The final limitation describes the asymmetric bi-predictive merge candidate as a “certain type” without providing any guidance for which to interpret “certain type.” Claim 6 of Patent ‘165 describes three types of asymmetric bi-prediction merge candidates that satisfy the “certain type” of merge candidate.
Claim 22 of the instant application recites “wherein the asymmetric bi-predictive merge candidate is one of first N merge candidates in the merge candidate list,” which is always true dependent on the value of N. Since the value of N is not defined, the broadest reasonable interpretation includes a value of N that is true also for Patent ‘165 and is therefore also rejected under double patenting.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Publication No. 2020/0260076 A1 - ¶¶ [0110-0119] discloses weighted bi-prediction refinement techniques to include DMVR.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481